        CASE 0:19-cr-00096-WMW-HB Doc. 69 Filed 10/10/19 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                             19-cr-96 (WMW/HB)

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                 GOVERNMENT’S MOTION TO
       v.                                        CLARIFY AND AMEND
                                                 FRYE/LAFLER HEARING
 TRAVIS KYLE MAYER,                              ORDER

                     Defendant.

      The Government respectfully submits this motion, asking that the Court

amended and clarify the allowable procedures at an upcoming hearing. Specifically,

the Government asks that it be allowed to inquire of the Defendant if a recent plea

deal was fully communicated to him, if he understands the terms of that plea offer,

and to confirm that he rejected that offer.

I.    BACKGROUND

      On September 19, 2019, the Government met with the Defendant (“Mayer”)

and his defense counsel. The purpose of the meeting was twofold: (1) allow Mayer

and his counsel to review newly discovered evidence against him; and (2) present

Mayer with a plea offer. At the meeting, the undersigned presented the plea to Mayer

and his defense counsel. The undersigned further explained to them both that if

Mayer did not accept this plea, the Government planned to supersede, adding

additional charges against him, some of which would carry mandatory life sentences.

The Government presented the written plea offer to defense counsel and explained it
        CASE 0:19-cr-00096-WMW-HB Doc. 69 Filed 10/10/19 Page 2 of 7




in detail. Defense counsel stated that he would confer with his client about the plea

offer in more detail over the next several days.

      Later that same day, the undersigned wrote defense counsel to confirm the

day’s events. In that email, the undersigned made clear that the Government’s plea

offer would expire on September 25, 2019. Defense counsel confirmed receipt of this

email and stated that he understood the plea deadline.

      On September 25, 2019, the Government had not received a definitive answer

as to whether Mayer would accept or reject the proposed plea. The plea expired and

was thus effectively rejected. The Government then superseded, bringing the charges

it previously described against Mayer. 1 (Dkt. 55).

      On September 25, 2019, the Government also filed a motion for a hearing.

(Dkt. 54). In relevant part, it requested a hearing to place Mayer’s rejection of the

Government’s plea offer on the record in what is commonly known as a Frye/Lafler

hearing. (Id. at 2). On September 30, the Court issued an order in which it addressed

the Government’s requested Frye/Lafler hearing. (Dkt. 61). The Court explained that

it “will allow the Government to make a statement on the record at the October 11

hearing, but the Court will not conduct an inquiry or permit the Government to

question Defendant or his attorney.” 2 (Id.).



1 The Government has since become aware that Mayer may have proposed a “counter
offer” to the Government’s proposed plea, but the details and timing of that “counter
offer” remain unclear. To be clear, and for the record, the Government rejects any
“counter offer” proposed by Mayer.

2The Court directed that “[i]f the Government believes any additional steps are
necessary and appropriate, it should direct its request to the District Judge.” (Dkt.
                                          2
        CASE 0:19-cr-00096-WMW-HB Doc. 69 Filed 10/10/19 Page 3 of 7




      The Government respectfully requests that, consistent with Supreme Court

suggested practice and precedent, a record be created that sufficiently documents

that the Government’s plea offer was communicated to Mayer (including its essential

terms), that he had an opportunity to discuss the plea with his counsel, and that

Mayer rejected the plea.

II.   ARGUMENT

      In 2012, the Supreme Court issued two opinions that fundamentally changed

the landscape of plea-bargaining.     First, the Supreme Court held that defense

counsel’s failure to communicate a plea to a defendant was ineffective assistance of

counsel. Missouri v. Frye, 566 U.S. 134, 145 (2012). To avoid “late, frivolous, or

fabricated” claims that advantageous plea offers were not communicated to a

defendant, the Supreme Court offered a series of recommendations including that

“formal offers can be made part of the record at any subsequent plea proceeding or

before a trial on the merits, all to ensure that a defendant has been fully advised

before those further proceedings commence.” Id. at 146.

      Second, in a companion case to Frye, the Supreme Court held that the right to

effective assistance of counsel extended to the plea-bargaining process such that “[i]f

a plea bargain has been offered, a defendant has the right to effective assistance of

counsel in considering whether to accept it.” Lafler v. Cooper, 566 U.S. 156, 168

(2012). Where defense counsel’s advice regarding a plea was unconstitutionally




61 at 1). Consistent with the Court’s order, by filing this request, the Government
respectfully requests that the District Court determine this issue.
                                          3
        CASE 0:19-cr-00096-WMW-HB Doc. 69 Filed 10/10/19 Page 4 of 7




deficient, a defendant’s sentence may be adjusted, or a previously rejected plea offer

re-extended, where the defendant can establish three elements: (1) that the defendant

would have accepted the plea but for counsel’s errors; (2) the court would have

accepted it; and (3) the penalty in the plea would have been less severe than the one

actually imposed. Id. at 170–71.

      To avoid late, frivolous, or fabricated claims that advantageous plea offers were

inadequately presented to defendants, courts should simply adopt the practice

recommended by Frye—make a complete record of presented and rejected pleas.

Failure to do so invites later challenges, where the record is not complete as to the

terms of a rejected plea, what the defendant understood about the plea, and

how/when the plea was presented.      See, e.g., Allen v. United States, 854 F.3d 428,

430 (8th Cir.), cert. denied, 138 S. Ct. 259 (2017); Wilson v. United States, No. 4:13-

CV-02164 AGF, 2015 WL 3416931, at *1–8 (E.D. Mo. May 26, 2015); United States v.

Merrell, No. 14-cr-358(DSD/JJK), 2018 WL 279742, at *2 (D. Minn. Jan. 3, 2018). In

contrast, where rejected pleas, their terms, and the circumstances of their

presentment and rejection are placed on the record, any later challenge can be quickly

dismissed. See, e.g., United States v. Morgan, 294 F. Supp. 3d 1218, 1219–26 (D.N.M.

2018) (granting the government’s motion for a Frye/Lafler hearing whereat the

defendant would be required to answer questions regarding a proposed, but rejected,

plea offer); United States v. Croskey, No. S1-4:11-CR-196 (JCH/DDN), 2013 WL

12214838, at *1 (E.D. Mo. Nov. 15, 2013), report and recommendation adopted, No.

4:11-CR-196 (JCH), 2013 WL 12215955 (E.D. Mo. Dec. 3, 2013) (setting forth a series


                                          4
        CASE 0:19-cr-00096-WMW-HB Doc. 69 Filed 10/10/19 Page 5 of 7




of facts regarding the parties’ recent plea negotiations, including the rejection of a

plea, developed during a hearing, in order to satisfy Frye/Lafler).

      To develop a sufficient record in this matter, and avoid ineffective assistance

of counsel claims later, the Government proposes the following.               First, the

Government will recite the salient terms of the proposed plea offer. Second, Mayer

will answer the following questions on the record: (1) Was the plea offer just described

communicated to you by your attorney? (2) Do you have sufficient time to discuss the

terms of this offer with your attorney?        (3)   Did you reject the plea offer after

consulting with your attorney?

      A meaningful record cannot be created if the Government is not allowed to

state the terms of the plea offer, confirm the plea was presented to Mayer, and

confirm Mayer’s rejection of that offer. The Government merely stating the terms of

the plea offer and Mayer’s rejection of the offer on the record will not address the

critical facts—whether the plea was communicated to Mayer, whether Mayer had the

opportunity to discuss the offer with his attorney, and Mayer’s affirmation that he

rejected the plea.

      Creating this record will not involve the Court in the plea negotiation process.

First, the Government does not intend for there to be any negotiation at the hearing.

This inquiry is simply to confirm the negotiations that have already taken place and

the result. Second, the Government is prepared to ask the questions above to Mayer,

eliminating any involvement by the Court. If the Court wishes, it could preface this

part of the hearing with a colloquy wherein it made clear that the Court was not, and


                                           5
        CASE 0:19-cr-00096-WMW-HB Doc. 69 Filed 10/10/19 Page 6 of 7




would not be, involved in plea negotiations and was not expressing any opinions about

the merits of any plea. See Morgan, 294 F. Supp. 3d at 1224 (approving a colloquy by

the court about its limited role in the plea process and agreeing to requiring the

defendant to answer some limited questions about a plea offer that was rejected).

Third, even if the Court were minimally involved in creating this record, it would not

risk inappropriate judicial involvement in the plea negotiation process. See United

States v. Draper, 882 F.3d 210, 215–19 (5th Cir.), cert. denied, 138 S. Ct. 2637 (2018)

(holding that a magistrate’s involvement in a Frye Lafler hearing, so long as it could

not be understood as endorsing the plea or the defendant pleading guilty generally,

was permissible); United States v. Nesgoda, No. 05-cr-403(3) (DSD/RLE), 2008 WL

11427885, at *4 (D. Minn. Jan. 30, 2008), aff’d, 559 F.3d 867 (8th Cir. 2009) (holding

that the court’s questioning of a defendant, before trial, regarding confusion around

a plea agreement was not improper under Rule 11).

      The benefits of the Government’s proposed Frye/Lafler hearing are significant,

ensuring Mayer is aware of the terms of the plea he was offered and rejected, and

heading off later, untimely claims of ineffective assistance of counsel on this point.

In contrast, there are essentially no risks or prejudice.        The Supreme Court

specifically advanced the exact sort of hearing the Government requests here, with

the proposed questioning. A Frye/Lafler hearing along the terms proposed by the

Government is appropriate and necessary.




                                          6
       CASE 0:19-cr-00096-WMW-HB Doc. 69 Filed 10/10/19 Page 7 of 7




Dated: October 10, 2019                 Respectfully Submitted,

                                        ERICA H. MacDONALD
                                        United States Attorney

                                        /s/ Alexander D. Chiquoine

                                        BY: ALEXANDER D. CHIQUOINE
                                        Assistant United States Attorney
                                        Attorney ID No. 0396420MN
                                        MELINDA A. WILLIAMS
                                        Assistant United States Attorney
                                        Attorney ID No. 491005DC




                                    7
